Case 0:19-cv-62463-JEM Document 1 Entered on FLSD Docket 10/03/2019 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.
  RENZO BARBERI ,

                   Plaintiff,

                   vs.

  HAIMS MOTORS INC., a Florida Profit
  Corporation and HAIMS AUTO PLAZA
  LLC, a Florida Limited Liability Company,

                 Defen dant s.
  _ __ __ __ ___ __ __ __ ___ __ __ ___ __ __ _ /

                                            COM PLAINT

  Pla intiff RENZO B ARBERI (h erei naft er “Plainti ff”), throu g h the u nd ersi gn ed
  cou n sel, h er eby fil es t his co mplaint and su es HAIMS MOTORS INC. (“ MOTORS” ),
  a nd HAIMS AUTO PLAZA LLC, (“ AUTO PLAZA” ) (her eina fter, coll ecti vely
  referre d   to    as   “Defen dant s”),   for     d eclaratory   and   i nju n ctiv e   relief;   for
  discrimi nation based on di sabilit y; and for t he r esu ltant attorney 's fees,
  exp en se s, and co sts (in clu din g, bu t not li mit ed to , cou rt cost s and ex pert fees),
  pu rsu a nt to 4 2 U.S .C. § 1 2 18 1 et. seq., (" AM ERICANS WIT H DISABILIT IES
  ACT OF 1 9 90 ," or "AD A") an d alleges:


  J URISDICTION
  1.     T his Cou rt is vested with origi nal ju risdict ion ov er thi s acti on pu rsu ant to
  2 8 U.S.C. § 13 31 and § 1 34 3 for Plaintiff’ s claims arisi ng u nd er T itle 42 U.S.C.
  § 12 18 1 et. seq., ba sed o n D efen dant s’ vi olation s o f T itle III of th e American s
  with Di sa bilities Act o f 1 9 9 0 , (hereina fter referred t o as the "AD A"). S ee also
  2 8 U.S.C. § 2 20 1 and §2 20 2 .


  VENUE
  2.      T he venu e o f all ev ent s gi ving ri se to thi s lawsu it is lo cated in Browar d


                                                    1
Case 0:19-cv-62463-JEM Document 1 Entered on FLSD Docket 10/03/2019 Page 2 of 10



  Cou nty, Flori da. Pu rsu ant to 2 8 U.S.C. § 13 91 (B) and ru le 3 .1 of L ocal Ru les of
  the Unit ed States Distri ct Cou rt for th e Sou th ern Di strict o f F lorida, this i s th e
  de sig na ted cou rt for t his su it.


  PARTIES
  3.     Pla intiff, R ENZO B ARB ERI, is a resi dent o f th e State o f Fl orida. At t he
  time o f Plainti ff’ s vi sit to Haims Motors of Hollywood (“Subject Facility”), Plainti ff
  su ffered fr om a “qu alified di sabilit y” u nder t he AD A, an d req u ired th e u se o f a
  wh eel cha ir for mobilit y. Sp eci fi ca lly, Plainti ff su ffer s fro m p araplegia du e to a
  se ver ed T 4 and T 5 , and is therefore con fi ned to hi s wh eelch air. T he Plaintiff
  per so na lly vi sit ed Haims Motors of Hollywood, bu t was d eni ed fu ll and equ al
  a cce ss, a nd fu ll and equ al enjoy ment o f th e facilities , serv ices, g ood s, and
  a meniti e s wit hin Haims Motors of Hollywood, which is th e su bj ect o f thi s lawsu it.
  T he Su bject Facility is a car d ealer an d Plain tiff wan ted to lo o k for vehicl es for
  sa le bu t was u nabl e t o du e t o t he di scri minator y barriers enu merated i n
  Pa ra gra ph 1 5 of thi s Co mplaint.


  4.     In th e alternativ e, Plainti ff, RENZO B ARBERI , i s an ad vo cate o f th e
  right s o f similarly situ ated di sabled p erson s an d is a “test er” for the pu rpo se o f
  a sserting hi s ci vil right s and monitori ng, en su ring an d d et ermi n in g whet her
  pla ce s o f pu blic accommodatio n are in co mp liance with t he AD A.


  5.     Defen dant s, MOTORS and AUTO PLAZA are au thorized t o con du ct bu si ness
  a nd a re i n fact co ndu cti ng bu sin ess withi n th e State o f Fl orida. T he Su bj ect
  Fa cility i s l ocat ed at 2840 State Rd. 7, Hollywood, FL 33021. Up o n in for matio n and
  beli e f, MOTORS is t he l essee and/or op erator o f th e R eal Prop erty and t her efor e
  held a c cou ntabl e o f the vi olation s o f th e AD A in th e Su bject Facility whi ch is
  the ma tter o f t his su it. Upo n in formatio n and beli ef, AUTO PLAZA is t he o wn er
  a nd l essor o f th e R eal Pro pert y wher e t he Su bject Facilit y i s l ocated an d
  there fore hel d accou ntable for th e vi olation s o f t he ADA i n th e Su bject Facilit y
  whi ch i s t he matter o f thi s su it.

                                                 2
Case 0:19-cv-62463-JEM Document 1 Entered on FLSD Docket 10/03/2019 Page 3 of 10



  CLAIM S: VIOLATIONS OF THE AM ER ICANS WITH DIS ABILITIES ACT
  6.     Pla intiff ado pt s and re -alleges th e allegatio ns stated in pa ragraphs 1
  throu gh 5 o f t his complaint, as are fu rther explain ed h erein .


  7.     On Ju ly 2 6 , 1 99 0 , Congress enact ed t he American s w ith Di sabilities Act
  ("AD A"), 4 2 U.S .C . § 1 21 01 et. seq. C ommercial enter prises wer e pr ovi ded o ne
  a nd a ha lf y ears fro m enact ment o f th e statu te to implement its r equ irement s.
  T he e ffecti ve date o f T itle III o f t he ADA was Janu ary 2 6 , 1 99 2 , or Janu ary 2 6 ,
  1 99 3 if Defen dant s had t en (1 0 ) or fewe r empl oy ees an d gro ss r eceip ts o f
  $ 50 0 ,0 00 or less. S ee 4 2 U.S.C. § 1 2 18 1 ; 2 8 C.F.R. § 36 .50 8(a).


  8.     As stated i n 4 2 U.S.C. § 1 2 10 1(a) (1 )-(3 ), (5 ) and (9 ), Con g ress fou nd,
  a mon g ot her t hin gs, that:

         i. so me 4 3 ,0 00 ,00 0 American s hav e on e or mor e p hy sical or mental
           disabilit y, an d thi s nu mb er shall i ncr ease as t h e p opu lation co ntinu es to
           gro w and ag e;

         ii. hi stori cally, so ci ety has tend ed to i solate an d segregate indivi du als
           with di sabilities and , d espite so me impro vement s, su ch for ms o f
           discrimi nation again st di sabl ed in divi du als co ntinu e to be a perva siv e
           so cial pro blem, r equ iring seriou s att enti on;

         iii. di scri minati on again st di sabled i ndi vidu als per si sts in su ch criti cal
           a reas as emplo y ment, hou sing , pu blic acco mmo dation s, transporta tion,
           co mmu ni cation , re creatio n, i nstitu tio nalizatio n, h ealth ser vices, v oting
           a nd access t o pu bli c ser vices and pu blic faci lities;

         iv.    in divi du als   with     di sabilities     co ntinu ally     su ffer    forms  of
           discrimi nation ,     in clu ding:     ou tright     i ntentio nal     ex clu sion; th e
           discrimi natory       effect s     of     archit ectu ral,      transp ortation,    an d
           co mmu ni cation barriers; failu re to mak e mo di ficati on s to exi stin g
           fa ciliti es and practices; exclu sio nary qu alifi cation stan d ards and
           criteria; segregation , and regu lation to l esser servi ces, programs,
           ben efit s, or oth er o pp ortu nities; and ,

         v. the co ntinu in g ex ist en ce o f u nfair and u nn ecessary discri mination and
           preju dice d eni es peopl e wit h di sabiliti es t he o pp ortu nity to compet e o n
           a n equ al ba sis and to pu rsu e tho se opp ortu nities for whi ch thi s cou ntry
           is ju sti fiabl y famou s an d co st s th e United Stat es billi on s o f dollars in

                                                  3
Case 0:19-cv-62463-JEM Document 1 Entered on FLSD Docket 10/03/2019 Page 4 of 10



              u nnecessary exp en ses r esu ltin g fro m d ep en dency and no n -pro d u ctivity.

  9.      As stated in 4 2 U.S.C. § 1 2 10 1 (b)(1 )(2) and (4 ), Congress expli citly stated
  tha t the pu rpo se o f th e AD A wa s to:

          i. pro vid e a clear an d co mpr eh en si ve natio nal man date for th e elimi natio n
            of di scri minatio n again st in divi du als with disabil ities;

          ii. pro vid e clear, stro ng, con si stent, en for ceabl e stan dards addressin g
            discrimi nation against indi vidu als wit h di sabiliti es; a nd,

          iii. inv ok e th e sweep o f con gressio nal au thority, in clu din g th e p ower to
            en for ce th e fou rteenth a mend ment an d t o r egu late co mmer ce, i n or der to
            a ddress th e major ar eas o f discri minatio n faced on a daily basi s b y
            peo pl e wi th disabilit ies.

  10.     Pu rsu ant to 4 2 U. S.C. § 1 2 18 1 (7 ), and 2 8 CFR § 3 6 .1 04 , Title III, no
  indivi du a l may be di scri mi nated again st on th e basi s o f di sab ility wit h regard s
  to    the    fu ll   and   equ al   enjoy ment   of t he   goo d s,   servi ces,   facili ti es,   or
  a cco m modati on s o f an y place o f pu blic acco mmo dation by any p er son wh o
  owns, l ea ses (or lea ses t o), or op erates a p lace o f pu bli c acco mmodatio n. Haims
  Motors of Hollywood is a place of pu bli c acco mmo dation by the fact it i s an
  esta bli shment t hat pro vid es go od s/ servi ces t o th e g en eral pu blic, and th er efore,
  mu st c omply wit h the AD A. T he Su bject Facilit y is op en t o the pu blic, it s
  opera tio n s affect co mmer ce, and it is a sales establish ment . S ee 4 2 U.S.C. Sec.
  1 21 81 (7 ) and 2 8 C.F.R. 36 .104 .        T herefore , the Su bj ect Facility i s a pu blic
  a cco m modati on t hat mu st co mpl y with th e ADA.


  11.     T he Defendant s hav e di scrimi nated , and co ntinu e t o di scrimi nate again st
  the Pla inti ff, and oth ers wh o are si milarly situ ated, by d en yi ng access t o, and
  fu ll a nd equ al enjo ymen t o f go od s, servi ces, facil ities, privi leg es, advan tag es
  a nd/or a c co mmo dation s at Haims Motors of Hollywood lo cated at 2840 State Rd. 7,
  Hollywood, FL 33021, as prohi bited b y 4 2 U.S.C. § 1 2 1 82 , and 4 2 U.S.C. § 1 21 01 et.
  se q.; a n d b y failing to r emov e architectu ral barriers pu rsu ant to 4 2 U.S.C .
  § 12 18 2 (b)(2 )(A)(iv).



                                                   4
Case 0:19-cv-62463-JEM Document 1 Entered on FLSD Docket 10/03/2019 Page 5 of 10



  12.    Pla intiff has vi sited t he Su bject Facility, an d has been denied fu ll, sa fe,
  a nd e qu a l access to t he facili ty an d th erefor e su ffered an inju ry in fact.


  13.    Pla intiff shall su ffer a fu t u re inju ry as Plaintiff int en ds t o retu rn and
  enjo y th e go od s and/ or servi ces at the Su bj ect Fa cility wit hin th e n ext six
  mo nth s. T he Su bj ect Facili ty i s in cl ose pr oxi mity t o Plainti ff’ s resid en ce an d is
  in a n a rea fr equ en tly trav ell ed by Plainti ff. Fu rth er mor e, P laintiff will also
  retu rn to monit or complian ce wit h t he AD A. Ho wever, Plai ntiff is pr eclu d ed
  fro m doi ng so by th e Defen da nts' failu re and r efu sal to pr o vide p eo ple with
  disa biliti es wit h fu ll and equ al access t o t heir fa cility. T herefor e, Plainti ff
  cont inu e s to su ffer fro m discri minatio n and i nju ry du e t o the architectu ral
  ba rriers, wh ich are in violatio n o f t he AD A.


  14.    Pu rsu ant to th e mandat es o f 4 2 U.S .C. § 1 2 1 34 (a), on Ju ly 2 6 , 1 9 91 , the
  Depa rtm ent o f Ju stice, O ffice o f t he Att orn ey G en eral, p ro mu lgated Federal
  Regu la tion s to i mpl ement th e requ irement s of t he AD A. T he ADA Accessibilit y
  gu idelin e s (h er einaft er r eferr ed t o a s “AD AAG”), 2 8 C.F.R. P art 3 6 , may cau se
  viola tor s t o obtain ci vil penalties o f u p to $ 5 5 ,0 00 for th e first violatio n an d
  $ 11 0 ,0 00 for any su b sequ ent violatio n.


  15.    T he Defendant s are i n vi olation o f 4 2 U.S.C. § 1 21 81 et. seq., an d 2 8

  C.F.R. 3 6 .30 2 et. seq., and are di scrimi nating again st th e Plaintiff with t he

  foll o win g sp eci fi c violatio n s whi ch Plainti ff p ersonally encou ntered an d/or has

  k nowl ed ge o f:

             a) The main customer parking facility on the northeast end of the auto and truck

                 sales property does not provide a compliant accessible parking space. 2010 ADA

                 Standards 502.1




                                                   5
Case 0:19-cv-62463-JEM Document 1 Entered on FLSD Docket 10/03/2019 Page 6 of 10



          b) The parking facility does not have the minimum number of compliant accessible

             parking spaces required. 2010 ADA Standards 208.2

          c) The main customer parking facility has fourteen (14) marked standard spaces and

             zero (0) compliant accessible parking space. One (1) compliant accessible parking

             space with adjacent access aisle is required. 2010 ADA Standards 208.2

          d) The parking facility does not provide compliant directional and informational

             signage to a compliant accessible parking space. 2010 ADA Standards 216.5

          e) In the main customer parking facility there is no access aisle attached to an

             accessible route serving any existing parking space which would allow safe

             entrance or exit of vehicle for accessible persons requiring mobility devices.

             2010 ADA Standards 502.2

          f) There is currently no existing accessible route to help persons with disabilities

             safely maneuver through the parking facilities. Accessible routes must connect

             parking spaces to accessible entrances. In parking facilities where the accessible

             route must cross vehicular traffic lanes, marked crossings enhance pedestrian

             safety, particularly for people using wheelchairs and other mobility aids. 2010

             ADA Standards 502.3

          g) The facility does not provide compliant directional and informational signage to

             an accessible route which would lead to an accessible entrance. Where not all

             entrances comply, compliant entrances must be identified by the International

             Symbol of Accessibility. Directional signs that indicate the location of the nearest

             compliant entrance must be provided at entrances that do not comply. 2010 ADA

             Standards 216.6



                                              6
Case 0:19-cv-62463-JEM Document 1 Entered on FLSD Docket 10/03/2019 Page 7 of 10



              h) The existing facility does not provide a compliant accessible route to the auto

                   sales store main entrances from any site arrival point. 2010 ADA Standards 206.2,

                   208, 401.1, 502

  16.     Up on in formatio n and b eli ef t her e are o th er cu rrent violatio ns of t he AD A
  a t Haims Motors of Hollywood. Onl y u pon fu ll insp ectio n can all violation s be
  iden tifi ed .   Accor din gly, a co mpl et e list o f vi olation s will requ ire an on -site
  inspe ctio n by Plainti ff’s representativ es pu rsu ant to Ru le 3 4b o f the Federal
  Ru les o f Ci vil Pr ocedu re.


  17.     Up on in formatio n an d beli ef, Plainti ff all eg es that remo val o f th e
  discrimi natory barriers an d vio lation s i s readily a chi evabl e and techni cally
  fea sibl e. T o date, th e readil y achievabl e barriers an d oth er violation s o f t he
  AD A still exi st and have not been remedi ed or altered i n su ch a way as t o
  effectu a te co mplian ce with t he pro visi on s of th e ADA.


  18.     Pu rsu ant to t he AD A, 4 2 U.S.C. § 1 21 01 et. seq. , and 2 8 C.F.R. § 3 6 .3 04 ,
  the D e fe ndant s wer e requ ired t o ma k e th e establi sh ment a place o f pu bli c
  a cco m modati on, accessi ble t o per so ns with di sabilities by Jan u ary 28 , 1 99 2 . As
  of t hi s da te th e Defendant s have fail ed t o comply wit h thi s man date.


  19.     T he Plainti ff ha s b een obli gated t o r etain th e u nd er sig ned cou ns el for th e
  filin g a nd pro secu tion of t hi s actio n. Plainti ff i s enti tled to h ave its r easo nable
  a ttorney 's fees, co st s an d exp en ses paid by th e Defen dant s, pu rsu ant to 4 2
  U.S.C. § 1 22 05 .


  20.     Pu rsu ant to 4 2 U.S.C. § 1 2 18 8 , this Cou rt is vest ed wit h th e au thor ity to
  gra nt Pla inti ff i nju ncti ve r elief, i nclu di ng an order t o alter th e su bject facilities
  to ma k e th em read ily a ccessi ble and u seable b y i ndivi du als with di sabiliti es t o
  the ext ent requ ired by th e ADA, and clo sin g th e Su bject Facility u ntil th e
  requ isit e modi fi cation s are co mplet ed.

                                                   7
Case 0:19-cv-62463-JEM Document 1 Entered on FLSD Docket 10/03/2019 Page 8 of 10



  REQUEST FOR RELIEF
  WHEREFORE, th e Plainti ff d emand s ju dg ment again st th e Defen dant s and
  requ e sts th e foll owi ng i nju ncti ve and declaratory reli ef:


  2 1 . T ha t this Ho norabl e C ou rt d eclares that t he Su bj ect Facilit y o wned, op erat ed
  a nd/or c ontr olled b y th e Defen dant s i s in violatio n o f t he AD A;


  22.    T hat this Ho norabl e Cou rt enter an Order requ irin g Defen dant s to alter t he
  Su bject Facilit y to mak e it accessibl e t o and u sable by indi vidu als with
  disa biliti es to t he fu ll ext ent r equ ired b y T itle III o f th e ADA;


  23.    T hat this Hon orable C ou rt ent er an Order directin g th e Defendant s t o
  eva lu a te and n eu tralize th eir p olici es, practi ces and pro cedu res t o ward per son s
  with di sa biliti es, for su ch r easo nable ti me so as to allo w t he D efendant s t o
  u nderta k e and co mpl ete correct iv e pro cedu res to t he Su bject Fa cility;


  24.    T hat this H on orable Cou rt award reasonabl e attor ney 's fees, all co st s
  (inclu din g, bu t not limit ed t o cou rt co st s and ex pert fees) and other exp en ses of
  su it, to t he Plainti ff; and


  25.    T hat this Honorabl e Cou rt award su ch ot her an d fu rth er relief as it deems
  ne ce ssa ry, ju st an d pro per.

  Da ted thi s October 03, 2019.

  Respe ct fu lly su bmitt ed by:

  Ro na ld E. S tern
  Rona ld E. Ster n, E sq.
  Florida Bar No. 1 0 0 89
  T HE ADVOCACY LAW FIRM, P. A.
  1 25 0 Ea st Hallandale Beach Bou levard, Su ite 5 0 3
  Ha lla nda le Beach, Flori da 3 3 00 9
  T eleph on e: (9 54 ) 63 9 -70 16
  Fa csi mil e: (9 5 4 ) 6 39 -7 19 8

                                                  8
Case 0:19-cv-62463-JEM Document 1 Entered on FLSD Docket 10/03/2019 Page 9 of 10



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

  RENZO BARBERI,

                 Plaintiff,

                 vs.

  HAIMS MOTORS INC., a Florida Profit
  Corporation and HAIMS AUTO PLAZA
  LLC, a Florida Limited Liability Company,

                 Defen dant s.
  _ __ __ __ ___ __ __ __ ___ __ __ ___ __ __ _ /

                                CERTIFICATE OF SERVICE

          I HEREBY CERT IFY that on October 03, 2019, I electr oni cally fil ed th e
  Com pla int alon g with a Su mmo ns for each Defendant wit h th e Clerk o f Cou rt
  u sing CM/ECF . I al so certify t hat th e a for ementi on ed d ocu ment s are b ein g
  ser ve d on all cou nsel o f record, cor poration s, or pro se parties identi fi ed o n th e
  a tta ched Ser vice Li st i n th e mann er sp ecifi ed via S ervi ce of Pro cess by an
  a u thorized Pro cess Ser ver, an d t hat all fu tu re pleadi ng s, motio ns and do cu ment s
  will b e ser ved eith er via tran smi ssio n o f N otices o f El ectr oni c Filin g generat ed
  by C M/ECF or Via U.S. Mail for th o se cou nsel or parties who are no t au thorized
  to re cei ve el ectro nicall y Noti ces o f Electro nic Filin g.

  By: Ro n a ld E. S tern
  Rona ld E. Ster n, E sq.
  Florida Bar No.: 1 0 0 89
  T HE ADVOCACY LAW FIRM, P. A.
  1 25 0 Ea st Hallandale Beach Bou levard, Su ite 5 0 3
  Ha lla nda le Beach, Flori da 3 3 00 9
  T eleph on e: (9 54 ) 63 9 -70 16
  Fa csi mil e: (9 5 4 ) 6 39 -7 19 8
  Attor ne y for Plain tiff R ENZO BARB ERI




                                                    9
Case 0:19-cv-62463-JEM Document 1 Entered on FLSD Docket 10/03/2019 Page 10 of 10



                                    SERVICE LIST :

    RENZO BARBERI, P lainti ff, v s. HAIMS MOTORS INC., a Florida Profit Corporation
          and HAIMS AUTO PLAZA LLC, a Florida Limited Liability Company

              Unit ed States District C ou rt Sou ther n Distri ct O f Fl orida

                                        CASE NO.


  HAIMS MOTORS INC.

  REGISTERED AGENT:

  HAIMS, ODED
  2840 NORTH STATE ROAD 7
  HOLLYWOOD, FL 33021

  VIA PROCESS SER VER


  HAIMS AUTO PLAZA LLC

  REGISTERED AGENT:

  HAIMS, ODED
  2840 NORTH STATE RD. 7
  HOLLYWOOD, FL 33021

  VIA PROCESS SER VER




                                             10
